July 28,   1975


The Honorable Kenneth W. Cook                          Opinion No.       H- 650
Administrator
Alcoholic   Beverage Commission                        Re:       Effect of Administrative
P. 0. Box 13127, Capitol Station                                 Procedure   Act on sub-
Austin,   Texas 78711                                            poena power of the Alcoholic
                                                                 Beverage   Commission.
Dear Mr.      Cook:

    You have requested our opinion concerning  the effect of the Administrative
Procedure  and Texas Register  Act, Acts 1975, 64th Leg.,   ch. 61. p. 136, on
the subpoena power of the Alcoholic Beverage  Commission.

   Article     666-7,   Penal   Auxiliary    Laws,   provides   in part:

        The Board.    , . shall. . . have power to issue
        subpoenas.   . . .
             . . .
            ,Subpoenas shall be served . , . as in civil
        cases in the District Court in the county to which
        such witness shall be called.

    Section    22 of the Administrative       Procedure      and Texas     Register   Act provides
in part:

        This Act does not repeal any existing statutory
        provisions    conferring    investigatory   authority
        on any agency,     including any provision which
        grants an agency the power, in connection with
        investigatory    authority,    to . . . issue subpoenas
        or summons.

    We have discovered    no other provision of the Act which would affect the
eubpoena power of the Alcoholic    Beverage  Commission.    Accordingly,  in our
opinion the subpoena power provided in article 666-7 is unaffected by the
Administrative  Procedure    and Texas Register Act.




                                        p. 2856
The Honorable   Kenneth W.   Cook,    page 2




                         SUMMARY

            The subpoena power of the Alcoholic    Beverage
        Commission   is not affected by the Administrative
        Procedure  and Texas Register Act.

                                             Very   truly yours,




                                   u         Attorney   General    of Texas

APPROVED:




DAVID   M.   KENDALL,    First   Assistant




9
C. ROBERT HEATH,
Opinion Committee
                        Chairman




                                      p. 2857